PCIJ_AB_69_Losinger_CHE_YUG_1936-12-14_ORD_01_DI_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

 

SÉRIE A/B
ARRÊT S, ORDONNANCES ET AVIS CONSULTATIFS

FASCICULE N° 69

AFFAIRE LOSINGER & Cf, S. A.
(DÉSISTEMENT)

 

 

ORDONNANCE DU 14 DÉCEMBRE 1936

1936

ORDER OF DECEMBER 14th, 1936

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

SERIES A./B.

 

JUDGMENTS, ORDERS AND ADVISORY OPINIONS

FASCICULE No. 69

THE LOSINGER & Co. CASE
(DISCONTINUANCE)

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE . ‘ LEVDEN
A. W. SIJTHOFF PUBLISHING COMPANY
99

PERMANENT COURT OF INTERNATIONAL JUSTICE

ORDER MADE ON DECEMBER rath, 1936. 1936.
December 14th.

a - General List :
Nos. 64 and 67

JUDICIAL YEAR 1936.

[Translation.]

THE LOSINGER & Co. CASE
(DISCONTINUANCE)

Present: Sir CEciL Hurst, President; M. GUERRERO, Vice-
President ; Count RosTworowski1, MM. FROMAGEOT,
DE BUSTAMANTE, ALTAMIRA, ANZILOTTI, NEGULESCO,
Jhr. vAN Eysinca, MM. Nacaoxa, Hupson, HAMMAR-
SKJOLD, Judges.

The Permanent Court of International Justice,

composed as above,
after deliberation,

having regard to Article 48 of the Statute of the Court,
having regard to Article 68 of the Rules of Court,

Makes the following Order:

Having regard to the Application filed in the Registry of
the Court on November 23rd, 1935, whereby the Swiss Con-
federation, relying upon the declarations made by Switzerland
and by Yugoslavia accepting the Optional Clause in Article 36,
paragraph 2, of the Court’s Statute, instituted before the Court
proceedings against the Kingdom of Yugoslavia, asking the
Court for judgment to the effect that the Yugoslav Govern-
ment could not claim release from the terms of an arbitration
clause in a contract concluded between it and the Swiss Société
anonyme Losinger & C%, by adducing legislation subsequent
in date to that contract ;

4
© A./B. 69.—THE LOSINGER & CO. CASE 100

. Having regard to the appointment of M. Georges Sauser-
Hall, Professor of law at the University of Geneva, as Agent
for the Swiss Government, and of M. Slavko Stoykovitch,
Agent-General of the Yugoslav Government before the Mixed
Arbitral Tribunals, as Agent for the Yugoslav Government ;

Having regard to the preliminary objection filed with the
Registry of the Court on March 27th, 1936, whereby. the Yugoslav
Government prayed the Court to declare that it had no juris-
diction to adjudicate upon the dispute submitted by the Swiss
Federal Council under Article 36 of the Statute and, altern-
atively, to declare that the application of the Swiss Federal
Council could not be entertained because the means of obtain-
ing redress placed at the disposal of the firm Losinger & Co.
by Yugoslav municipal law had not been exhausted ;

‘Having regard to the Order of June 27th, 19364, whereby
the Court joined the objection to the merits of the case, in
order that it might adjudicate in one and the same judgment
upon this objection and, if need be, on the merits, and fixed
the time-limits for the filing of the subsequent documents on
the merits, viz.: for the Counter-Memorial of the Yugoslav
Government, August 3rd, 1936, for the Reply of the Swiss
Government, August 21st, 1936, and for the Rejoinder of the
Yugoslav Government, September 11th, 1936;

Having regard to the filing of the Counter-Memorial of the
Yugoslav Government by the date fixed ;

Having regard to the letter dated August 7th, 1936, and
filed in the Registry on August roth, in which the Agent for
the Swiss Government, invoking the Order of June 27th, 1936,
in the recitals of which it was stated that the time-limits had
been fixed “without prejudice to any modifications which it
might seem desirable to make, in case .... the Parties should
enter into negotiations for an amicable settlement”, asked for
an extension of the time-limit for the filing of the Reply until
October 15th, 1936, in view of negotiations in progress between
the Kingdom of Yugoslavia and the firm Losinger & Co.;

Having regard to the Order of August 11th, 1936, whereby
the acting Président of the Court, in compliance with this
request, extended until October 15th, 1936, the time-limit' for
the filing of the Reply by the Swiss Government and extended
the time-limit for the filmg of the Rejoinder by the Yugoslav
Government, leaving the date by which that document was to
be filed to be fixed by a subsequent order ;

Having regard to the Order of October 6th, 1936, whereby,
in response to a further request from the Agent for the Swiss
Government based on the stage reached in the negotiations
referred to in the letter of August 7th, 1936, the President of

 

 

1 Publications of the Court, Series A./B., Fasc. No. 67.
A./B. 69.—THE LOSINGER & Co. CASE ror

the Court extended until December ist, 1936, the time-limit
last fixed for the filmg of the Reply ;

Whereas, by a letter of November 23rd, 1936, which was
filed in the Registry on November 25th, the Agent for the
Yugoslav Government, stating that a definite agreement had
been reached between the Swiss Federal Government and the
Yugoslav Government to discontinue the proceedings instituted
by the application of the Federal Government in regard to the
case of Losinger & Co., gave notice, in accordance with Arti-
cle 68 of the Rules of Court, that the two Parties were not
going on with these proceedings and requested the Court offi-
cially to record the conclusion of the settlement ;

Whereas a copy of this communication was duly transmitted
to the Agent for the Swiss Government ;

Whereas, by a letter of November 27th, 1936, filed in the
Registry on November 30th, the Agent for the Swiss Govern-
ment, stating that the Yugoslav Government and the Swiss
Federal Council had definitely agreed to discontinue the pro-
ceedings instituted by the application of the Swiss Confeder-
ation, gave notice, under Article 68 of the Rules of Court, of
the agreement thus reached between the two Governments, and
requested the Court to make an order officially recording the
conclusion of the settlement ;

Whereas a copy of this communication was duly transmitted
to the Agent for the Yugoslav Government ;

Whereas, under Article 68 of the Rules, if at any time
before judgment has been delivered, the parties by mutual
agreement inform the Court in writing that they are not going
on with the proceedings, the Court will make an order offi-
cially recording the discontinuance of the proceedings and pre-
scribing the removal of the case from the list ;

THE CouRT

places on record the communications from the Agent for the
Swiss Government and from the Agent for the Yugoslav Govern-
ment filed on November 30th, 1936, and November 25th, 1936,
respectively, to the effect that the Swiss and Yugoslav Gov-
ernments are discontinuing the proceedings instituted by the
application presented by the Swiss Confederation on Novem-
ber 23rd, 1935 ;

and orders that the case shall be removed from the Court’s
list. |
A./B. 69.—THE LOSINGER & CO. CASE 102

Done at the Peace Palace, The Hague, this fourteenth day
of December, one thousand nine hundred and thirty-six, in
three copies, of which one will be filed in the archives of the
Court and the others will be transmitted respectively to the
Swiss and Yugoslav Governments.

(Signed) Cecit J. B. Hurst,

President.

(Signed) J. JORSTAD,
Deputy-Registrar.
